Citation Nr: 1213258	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to November 1963.  He died in December 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wilmington, Delaware, which denied service connection for the cause of the Veteran's death.  

In October 2010 the Board remanded the case to the RO for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The objective medical evidence is in relative equipoise as to whether the cause of the Veteran's death is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the cause of the Veteran's death was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to or had its onset in service.  The appellant essentially maintains that the Veteran's service-connected hypertension caused, or contributed substantially or materially to the Veteran's death.  As reflected in her October 2006 notice of disagreement, she essentially maintains that the Veteran had suffered several strokes in the past as a result of his hypertension, and that the hypertension resulted in his fall and injury resulting in his death.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arteriosclerosis, brain hemorrhage, brain thrombosis, cardiovascular-renal disease, diabetes mellitus, myocarditis, organic diseases of the nervous system, and psychoses-as they may apply to a cause of death linked to the Veteran's diagnosed coronary artery disease, deep vein thrombosis, diabetes, or dementia-may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The December 2005 official certificate of death indicates that the Veteran died at his residence.  The certificate of death shows that the immediate cause of the Veteran's death was determined to be subdural hematoma with no other conditions listed as an underlying cause.  

At the time of the Veteran's death, service connection was in effect for porphyria with recurrent skin manifestations, which was evaluated as 30 percent disabling; hypertension, which was evaluated as 10 percent disabling; and residuals, fracture, simple, right elbow, which was evaluated as zero percent disabling.  The record shows that the Veteran had also been diagnosed with coronary artery disease, deep vein thrombosis, diabetes, alcohol abuse, dementia, and other conditions that have not been granted service connection by VA.

There is no indication in this case to implicate porphyria or residuals of the right elbow fracture as causing or contributing to the Veteran's death.  The issue in this case is whether the evidence establishes that the Veteran's hypertension, either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are several medical records containing opinions on this issue.  The report of a May 2006 VA opinion shows that the examiner opined that the subdural hematoma was not caused by or a result of the Veteran's hypertension and that the subdural hematoma was more likely caused by the Coumadin therapy in an elderly, confused patient with a fall.  The examiner based that opinion on findings that the hypertension was controlled with medical treatment, and that the Veteran was manifesting a minimally elevated creatinine despite a finding of dilated cardiomyopathy, and the Veteran had been on Coumadin, noting that subdural hematoma is a risk in an elderly patient on Coumadin therapy.  The Veteran was found on the floor after a fall.

In a letter dated in January 2007 from Kathleen H. Willey, M.D., she reported that she had treated the Veteran from 2000 to 2005 and that he had a long history of hypertension, hypercholesterol, diabetes and had several strokes as a result of these problems.  She opined that the cause of the Veteran's death was a subdural hematoma, but that a collection of old blood from previous strokes also contributed to his death.

The report of a January 2011 VA opinion shows that the examiner opined that the Veteran had a massive subdural hematoma with brain herniation pressing on the brainstem and this was the cause of death.  The examiner opined that it was not likely that the hypertension or previous strokes caused the Veteran's death or were a contributory cause of death.  The examiner based that opinion on findings that the death was within 24 hours of the fall and was due to the acute massive hemorrhage and brain herniation.  The examiner also found that the Veteran had been stable enough to be discharged home, supporting the fact that the fall and subsequent acute massive brain hemorrhage caused the death.

The report of an October 2011 VA examination opinion shows that the examiner opined that it was not likely that the Veteran's service-connected disabilities either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  The examiner based that opinion on findings that the death was within 24 hours of the fall and was due to the acute massive hemorrhage and brain herniation.

A March 2012 Veteran's Health Administration (VHA) advisory medical opinion based on review of the record shows that the examiner concluded with an opinion that the Veteran's service-connected hypertension increased the likelihood of the fall, leading to the subdural hematoma and death.  Specifically, he opined that the relationship between hypertension and death could be seen as causative in that the hypertension caused a previous ischemic stroke in the basal ganglia, which then caused gait problems, which caused the fall, which caused the subdural hematoma in an anticoagulated patient, the veteran.  

In light of the opinions offered by the VA examiners, Dr. Willey, and the VHA specialist, the evidence is in equipoise as to the likelihood that the Veteran's service-connected hypertension contributed substantially and materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death, as most cogently articulated in the VHA opinion.  Resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted because it is at least as likely as not that the Veteran's death was related to his in-service hypertension.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


